zrz,€@'@/

uétuber 02, 2015

~Eourt of Criminal Appeals

Elerk of Court - Abel Acosta
P.U. Box 12308, Capitol Station
Austin, TX 78711

Dear Honorable Blerk Acosta:

Please find enclosed an Amendment to writ of Mandamus in No.
MR-BZ,530-01 in Cause No. 1131353-5 to be considered by the Honor-
able Eourt of Briminal Appeals: wherefore, the trial court has
transmitted the Habeas record in said Eause number without a Full
and fair hearing as Supreme Court decisions allow Realtor to devel-
op the record. `

I request at this time that you tile this Amendment with the
original writ of Mandamus because the trial court has already trans-
mitted my 11.07'Application;-exhibits, memorandum of law, etc For
this Eourt's rulling. I need this Amendment to be included with my
original writ of mandamus.'

Thank you very much For your kind assistance in this matter. I
»have enclosed a B.A.S.E. For your convienence so that you can return
a tile/date stamped copy of this letter to me.

I have also sent a copy to the District Elerk, _ngis\%§ni&l,
Harris Bounty, Texas. thi ED"
‘ COU>"`*`§" : T"’““'"\!!\L APPEALS

 

Respectfully Requested, n ' G:? §§:TH
7£@“~ 524 F.3d 461, 467 (Eth Eir. 2000).

lt will be-impossible for a fair and full hearing in this case
to be totally dependent upon a paper hearing by affidavits. Trial
counsel cannot be expected to admit her own ineffectiveness. See
ALSTUN v. GARRISUN, 720 E.2d 012, 016 (Eth cir. 1983); It will
therefore, require the extensive knowledge and skills of another att-
orney to test the credibility of his/her answers in a cruciall
cross-examination.

with this in mind, Federal Courts have consistently ruled "a
Judge that did not conduct the trial is 'DISQUALIFIED‘ to judge the
credibility of affidavits in Habeas proceedings by the trial
counsel, DA's or witnesses, etc. This is true because only the
trial judge has first hand knowledge to compose the facts that are

in said affidavits to what actually took place at trial." PERILLO v.

(L+)

JUHNSUN, 79 F,3d.hh1, hh6 (5th Eir. 1906).

State Bourt Habeas findings of fact are presumed correct "only"
when there has been a full and fair hearing. 20 U;S.E. §2254(d);
ARMSTEAD v; SEOTT, 61 F.3d 333; 3&7 65th Eir. 1995). Additionally,
~if these presently unresolved issues are not resolved by the trial
court during a Live Evidentiary Hearing, it will deny Realtor a
fair and full opportunity to resolve them.

The EOurt of`Eriminal Appeals will grant mandamus relief when a
Realtor shows: 1) that the act sought to be compelled is purely
ministerial and 2) that there is no adequate remedy at law. wINTERS
v. PRESIDING JUDEE 0F THE BOIM. DIST. CUURT No. #£3) THREE, 110
S.w.3d 773, 775 (Tex.Crim.App. 2003); BEARSDN v. DIST. ELERK, 331
S.w.3d 431.

Additionally "the Realtor must have a clear right to the relief
sought", "meaning that the merits of the relief sought is beyond
dispute." IN RE RDDRIEUEZ, 77 B.w;3d at 461. The requirement of a
clear legal right necessitates that the law plainly describes the
duty to be performed such that there is no room for the exercise to
be discretion.

wHEREFURE, PREMISES CDNSIDERED, Realtor prays that this motion

in all things be granted Hereby ordering the trial court to host a
Live Plenary Evidentiary Hearing in Realtor's cause No. 1131353-0

as required by Supreme Bourt decisions. where Realtor seeks to
develop factual basis of his claims "Prosecutorial Misconduct against
trial-saaesel the DA and Ineffectiv Assistance of Eounsel against

`trial counsel", that if true entitle Realtor to relief. And order

(5)

trial court to issue a Bench warrant for Realtor so he can person-
ally attend this hearing. And any other or additional relief he is

justly entitled to. It is so prayed~

UNSwDRN DEELARATIUN
I, Thomas E. McDonnel, TDEJ-ID #1562227, presently incarcerated
at the wayne~Scott Unit of the Texas Department of Eriminal Justice,
Brazoria County, Texas, verify and declare under penalty of perjury
that the foregoing statements are true and correct.

EXECUTED on this 2nd day of 0ctober 2015.

Respectfully Submitted,

:>ACJ**€ 53 4&@£;&7/7/

thomas E. McDonnel #1562227
wayne Scott Unit

6999 Retrieve Rd

Angleton, Texas 77515

Realtor pro se

EERIFICATE 0F SERVIEE
I hereby certify that a true and correct copy of the above
application for writ of Mandamus Amendment was served on 240th
Judicial District Judge presiding, by placing a copy in the U.S.
Mail addressed to: Ehris Daniel, District Elerk of Eourt, 1201
Franklin St., Houston, Texas 77002 on this-the 2nd day of 0ctober
2015.

7/;#4»¢/{/%/@:;/

§ealtgr #1562227

 

(6)